DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claims 1-26 are pending and under examination.
Claim Objections 
Claim 22 is objected to because it is not clear what the abbreviation CTI stands for and how it is calculated.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the method of operating and producing an endoscope device. 
There is insufficient antecedent basis for the limitations in the following claims:
“the at least  one further tool piece” in claim 17
“the thrust and/or traction piston” in claims 17-19
“the pivot lever” in claim 18
“the further coupling element” in claims 19-20
“the pivot axis” in claim 20
“the coupling element” in claims 16 and 20
“the corresponding coupling element” in claim 20
“the insulating material” in claim 22
Claims 2, 5-6, 11, 16, 20 and 22 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 22, the phrase “characterized by” is indefinite as it is unclear if the limitations after characterized by are required or not. Applicant should positively recite an insulating material if they wish to claim it.
Regarding claim 21, the entire claim is confusing and ambiguous to what is being claimed. The phrase “to a large extent” is indefinite as it is unclear what it means.
Claims 2, 5-6, 11, and 20 recite the term “substantially” which is unclear as to:
The identicality of claim 2. It will be interpreted that the electrical force path will be the same path throughout. 
The degree of flat strip of claim 5. It will be interpreted that any degree of flat strip can be a thin strip of metal. 
The degree of hoop-shape of claim 6. It will be interpreted that any degree of curvature is considered a hook shape. 
The perpendicularity of claims 11 and 20. It will be interpreted that any degree of perpendicularity is considered a cross over and that the angle does not need to be a 90 degree perpendicular angle on each corner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-11, 17-21, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacher et al. (US 20130053835)(Hereinafter Bacher).
Regarding claim 1, Bacher teaches an Endoscopic device with a shaft (Abstract “A shaft for a micro-invasive surgical instrument”), with an end effector which is arranged at one end segment of the shaft (Abstract “a shaft tube with a proximal end portion and a distal end portion”) and which comprises at least one tool piece (Abstract “the shaft with a tool”), with one actuating unit which is designed for actuating the end effector and at least part of which extends through the shaft (Claim 10 “an actuation device (57) to rotate a transmission rod that is positioned in the shaft and whose distal end portion is coupled with the tool”) and which has at least one electrical pole conductor for providing at least one electrical potential ([0096] lines 3-6 “bipolar electro-surgical application in which an electric current or an electric field can be generated between the jaw members 25, 26. For this purpose the transmission rod 40 comprises an insulating mantle 422 of an electrically insulating material,”), and with at least one movement converter which couples the end effector and the actuating unit to one another mechanically ([0035] lines 4-6 “an actuation device to rotate a transmission rod, which is positioned in the shaft and whose distal end portion is coupled with the tool.” [0020] “In a shaft as described here, the rotation bearing [movement converter] can include a collar extending radially inward and a collar extending radially outward, such that either the collar extending radially outward is rigidly connected with the coupling device and the collar extending radially inward is rigidly connected with the distal end portion of the shaft tube, or vice versa.”), at least, characterized in that the movement converter is embodied electrically conductive in part ([0097] lines 7-9 “the second jaw member 26 are electrically conductively connected with the collar component 63 and by it with the shaft tube 301.” Collar component 63 is a component of the rotary bearing 60, as noted above in [0020].)  and electrically connects at least the one electrical pole conductor to the tool piece ([0098] lines 4-21“Rather, the insulating mantle 422 of the transmission rod 40 is not hatched; the first jaw member 25 and all components connected electrically conductively with it in the direction from left below to right above are shown hatched … The current path 76 leads to the second jaw member 26 by way of the shaft tube 301, the collar component 63, the contacts 288, spring tongues 287 and other areas of the coupling component 28, the joint device 23 with the prongs 231” View Fig. 13(current path arrow) for current path.). Therefore, claim 1 is anticipated by Bacher.
Regarding claim 2, Bacher teaches characterized in that at least one mechanical force path of the movement converter, via which force path force is transmitted from the actuating unit to the tool piece, and at least one electrically conductive path of the movement converter, via which conductive path the electrical potential is transmitted to the tool piece, are at least substantially identical ([0003] lines 15-22 “The proximal end portion and the distal end portion of the transmission rod are coupled with the actuation device or with the tool in such a way that a force exerted by medical staff onto the actuation devices or a relative movement of the actuation devices caused by medical staff can be transmitted to the tool, for example to move clamps toward one another or to press them together.” [0098] lines 4-21 “Rather, the insulating mantle 422 of the transmission rod 40 is not hatched; the first jaw member 25 and all components connected electrically conductively with it in the direction from left below to right above are shown hatched … The current path 76 leads to the second jaw member 26 by way of the shaft tube 301, the collar component 63, the contacts 288, spring tongues 287 and other areas of the coupling component 28, the joint device 23 with the prongs 231” View Fig. 13(current path arrow) for current path.). Therefore, claim 2 is anticipated by Bacher.
Regarding claim 3, Bacher teaches characterized in that the movement converter is at least partially embodied from an insulating material ([0096] “which electrically insulates the transmission rod 40 with respect to the shaft tube 301, the collar component [part of the movement converter] 63,”), wherein components of the movement converter which are used to transmit movement from the actuating unit to the tool piece are designed free of the insulating material (Fig. 10-12 (60,70) outside regions are free from insulation material 422.), at least in part, for transmitting the electrical potential ([0097] lines 7-9 “the second jaw member 26 are electrically conductively connected with the collar component 63 and by it with the shaft tube 301.” Collar component 63 is a component of the rotary bearing 60, as noted above in [0020].). Therefore, claim 3 is anticipated by Bacher.
Regarding claim 4, Bacher teaches characterized in that for transmitting force the movement converter has at least one thrust and/or traction piston which is connected to the actuating unit ([0018] line 2 and [0019] lines 1-6 “the rotation bearing may be, in particular, configured as a Radiax bearing. … A Radiax bearing is a combination … axial bearing [thrust] that prevents the translational degree of freedom parallel to the longitudinal axis..” The axial bearing’s function is the same as that of the thrust which is to prevent translation. [0091] lines 2-9 “the rotation bearing 60 on the distal end portion 31 of the shaft 30 allows a rotation of the sleeve device formed by the sleeves 65, 67 and the tool 20 coupled with it together with the transmission rod 40 in relation to the shaft tube 301 of the shaft 30 about the longitudinal axis 29 of the tool 20. This rotation can, in particular, be powered by the rotary wheel 57 shown in FIGS. 1 and 2” The actuating unit can be seen in Fig. 1 (57) and connected to the electrical pole conductor and is connected to the thrust.) and which comprises at least one electrical pole conductor extension which is covered, at least in part, with an insulating material and which is electrically and/or mechanically connected to the electrical pole conductor of the actuating unit (The electrical pole conductor extension can be noted in Fig. 12 as the slanted region connected to the coupling element that is covered in insulating material (422). [0032] “a sleeve component with a distal portion” As seen in the image, the slanted extension region (sleeve) is covered, in part, with insulating material 422 and darkened in a black color. [0035] lines 4-5 “an actuation device to rotate a transmission rod” Additionally, the electrical conductor rod 40 can be seen mechanically connected in Fig. 12 to the extension and the actuating unit can be seen in Fig.1 with the diagram of the proximal end.). Therefore, claim 4 is anticipated by Bacher.
Regarding claim 5, Bacher teaches characterized in that the electrical pole conductor extension is embodied as a substantially flat strip ([0035] lines 5-6 “a transmission rod, which is positioned in the shaft” By definition, a rod is a thin flat strip which is what the electrical conductor and extends as seen in Fig. 12 where joint 485 is located.).
Regarding claim 6, Bacher teaches characterized in that in a side view the electrical pole conductor extension is at least substantially hook-shaped ([0032] lines 4-6 “a sleeve component with a distal portion that configures the coupling device and a proximal portion that configures a part of the rotation bearing.” Fig. 10-12 show the hook shaped sleeve connected to the joint and the coupling component.).
Regarding claim 8, Bacher teaches characterized in that the thrust and/or traction piston has at least one coupling element which is free, at least in part, of an insulating material and which is electrically and/or mechanically connected to the electrical pole conductor extension (Fig.12 (30,254,255) and [0089] lines 9-10 “mechanically coupled with the transmission rod 40 on the other end portion via a joint 255” 255 is the coupling element and can be seen without the black line 422 indicating insulation. The thrust (locking device 48) ).
Regarding claim 9, Bacher teaches characterized in that the movement converter comprises at least one pivot lever which is electrically and/or mechanically connected to the at least one tool piece and which is mechanically and/or electrically connected to the thrust and/or traction piston (Fig.12 (30,254,255) and [0075] lines 1-3 “In an axial movement of the transmission rod 40 between the positions shown in FIGS. 3 through 5, the locking device 48 “ and [0098] “The current path 75 leads to the first jaw member 25 by way of the transmission rod 40, the joint 255 between the transmission rod 40 and the lever 254, and the lever 254.”).
Regarding claim 10, Bacher teaches characterized in that the pivot lever comprises a corresponding coupling element which is embodied corresponding to the coupling element of the thrust and/or traction piston and which is free of an insulating material, at least in part, wherein the coupling element and the corresponding coupling element are mechanically and/or electrically connected to one another (Fig.12 (30,48,254,255) and [0089] lines 14-17 “ A lever 254 is rigidly connected on an end portion with the first jaw member 25 close to the axle 232 and mechanically coupled with the transmission rod 40 on the other end portion via a joint 255.”254 is the corresponding coupling element and mechanically connected to 255 as seen in the figure and is not shaded in black (422) to indicate that is free of insulation.).
Regarding claim 11, Bacher teaches characterized in that the coupling element and the corresponding coupling element together define a pivot axis of the movement converter which is oriented at least substantially perpendicular to a primary extension axis of the end effector and is laterally offset thereto ([0089] lines 1-3 “FIGS. 10 and 11, only the first jaw member 25 can be pivoted around an axis defined by an axle 232 between the prongs 231 of the joint device 23, perpendicular to the plane of projection of FIGS. 10 and 11.” Based on Figs. 10 and 11, the axle is in the same direction as the end effectors making it also perpendicular and laterally offset therto.).
Regarding claim 17, Bacher teaches characterized in that the movement converter comprises at least one further pivot lever which is connected to the at least one further tool piece of the end effector and which is electrically and/or mechanically connected to the thrust and/or traction piston ([0070] lines 1-5 “A first piston rod 256 connects the first joint 415 on the distal end portion 41 of the transmission rod 40 with a joint 258 on the first jaw member 25 that is at a distance from an axle 232. A second piston rod 266 connects the second joint 416 [further pivot lever] on the distal end portion 41 of the transmission rod 40 with a joint 268 on the second jaw member 26 [further tool piece] that is distanced from the axle 232.” Fig. 3-5 (415,416) are attached to further tool piece. The end of the transmission rod contain the locking device 48 in Fig. 4 for the thrust.).
Regarding claim 18, Bacher teaches characterized in that the further pivot lever is arranged on a side of the thrust and/or traction piston opposing the pivot lever (Fig. 3-5 (256,266,415,416) [0070] lines 1-5 “A first piston rod 256 connects the first joint 415 on the distal end portion 41 of the transmission rod 40 with a joint 258 on the first jaw member 25 that is at a distance from an axle 232. A second piston rod 266 connects the second joint 416 on the distal end portion 41 of the transmission rod 40 with a joint 268 on the second jaw member 26 that is distanced from the axle 232.” The two piston rods represent the pivot lever and further pivot lever. These two pivots are on the distal side of the thrust. Fig. 3-5 show the levers opposing one another via dashed line. ).
Regarding claim 19, Bacher teaches characterized in that the further pivot lever comprises a further corresponding coupling element which is embodied corresponding to the further coupling element of the thrust and/or traction piston and which is free of an insulating material, at least in part, wherein the further coupling element and the further corresponding coupling element are mechanically and/or electrically connected to one another (Fig. 3-5 (258,268,415,416) [0070] lines 1-5 “A first piston rod 256 connects the first joint 415 on the distal end portion 41 of the transmission rod 40 with a joint 258 on the first jaw member 25 that is at a distance from an axle 232. A second piston rod 266 connects the second joint 416 on the distal end portion 41 of the transmission rod 40 with a joint 268 on the second jaw member 26 that is distanced from the axle 232.” The 258,268 joints are the two further corresponding coupling elements are corresponding mechanically to joints 415,416 (further coupling elements). The two coupling elements are taught to be free from an insulating material as both are not mentioned to have an insulating material.).
Regarding claim 20, Bacher teaches characterized in that the further coupling element and the further corresponding coupling element together define a further pivot axis which is oriented at least substantially perpendicular to a main extension axis of the end effector and is arranged laterally offset thereto, wherein the further pivot axis is different from the pivot axis which is defined by the coupling element and the corresponding coupling element ([0070] lines 8-13 “From a comparison of FIGS. 3 through 5 it can be recognized that a linear sliding of the transmission rod 40 parallel to the longitudinal axis 29 of the tool 20 by means of the piston rods 256, 266 causes a pivoting of the jaw members 25, 26 about the joints formed by the axle 232.” And [0071] lines 7-9 “One end portion of the axle 232 positioned perpendicular to the sectional planes of FIGS. 3 through 5 is held or mounted in one of the two prongs 231 of the joint device 23.” To clarify the art cited above, looking at Fig. 3, the further corresponding coupling element translates horizontally from right to left (further pivot axis), while the main axis extension, based on axle 232, moves perpendicularly to that translated further pivot axis. This is different than the pivot axis shown in Fig. 10. See explanation from claim 11 above).
Regarding claim 23, Bacher teaches characterized in that the insulating material is arranged in a seamless manner ([0096] lines 5-6 “the transmission rod 40 comprises an insulating mantle 422 of an electrically insulating material” The insulating material is arranged in a seamless matter in the absence to the evidence to the contrary.).
Regarding claim 24, Bacher teaches an Endoscope and/or endoscopic instrument with an endoscopic device according to claim 1 ([0052] lines 8-10 “the micro-invasive surgical instrument 10 can be suited especially for micro-invasive surgical interventions in which an endoscope and one or more instruments”).
Regarding claim 25, Bacher teaches surgical system with at least one endoscopic device according to claim 1 and with at least one surgical robot ([0052] lines 8-10 “the micro-invasive surgical instrument 10 can be suited especially for micro-invasive surgical interventions in which an endoscope and one or more instruments”).
Regarding claim 26, Bacher teaches a method for operating and/or producing an endoscopic device according claim 1 ([0054] lines 11-15 “261 if the second gripping member 59 assumes its first working position 591, and so that the jaw members 25, 26 are situated in their open positions 252, 262 if the second gripping member 59 assumes its second working position 592.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bacher et al. (US 20130053835)(Hereinafter Bacher) in view of Danek et al. (US 20090069797)(Hereafter Danek).
Regarding claim 7, claim 1 is anticipated over Bacher as indicated above. However, Bacher does not teach an electrical pole cut out using a laser cutting sheet metal. Regarding the claim limitation on an electrical pole, Danek teaches characterized in that the electrical pole conductor extension is embodied, at least in part, as a sheet metal component, in particular a laser cutting sheet metal component ([0125] lines 3-8 “Such a configuration could comprise an etched, machined, laser cut, or otherwise manufactured piece of metal.”). Danek teaches this to precisely cut small material metal with small thicknesses ([0125] lines 3-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify endoscopic device containing a shaft by Bacher with the electrical pole cut out of laser cutting sheet metal of Danek because such a modification would allow to precisely cut small material metal with small thicknesses. Therefore, claim 7 is obvious over Bacher and Danek.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bacher et al. (US 20130053835)(Hereinafter Bacher) in view of Wand et al. (US 20160235476)(Hereafter Wand).
Regarding claim 12, claim 1 is anticipated over Bacher as indicated above. However, Bacher does not teach a further electrical pole. Regarding the claim limitation on a further electrical pole, Wand teaches characterized in that the actuating unit, for providing at least one further electrical potential, has at least one further electrical pole conductor which is embodied separately from the electrical pole conductor, and the movement converter electrically connects, at least in part, the one further electrical pole conductor to a further tool piece of the end effector ([0035] lines 3-4 “comprises two electric connection lines electrically connected to the tool.” And [0082] lines 4-6 “It can thereby be ensured that the section of the at least one connection line does not interfere with actuation [unit] of the grip element [movement converter].” This shows that the actuation unit, and at least in part, the movement converter, must be connected to these electrical connection lines.). Wand teaches this to allow for a flow of high-frequency current to coagulate body tissue ([0035] lines 9-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify endoscopic device containing a shaft by Bacher with the further electrical pole of Wand because such a modification would allow for a flow of high-frequency current to coagulate body tissue. Therefore, claim 12 is obvious over Bacher and Wand.
Regarding claim 13, claim 1 is anticipated over Bacher as indicated above. Bacher teaches that the thrust is comprised within the movement converter. However, Bacher does not teach a further electrical pole. Regarding the claim limitation on a further electrical pole, Wand teaches characterized in that the thrust and/or traction piston comprises at least one further electrical pole conductor extension which is covered, at least in part, with an insulating material and which is arranged offset to the electrical pole conductor extension and which is electrically and/or mechanically connected to the further electrical pole conductor of the actuating unit ([0026] lines 19-21 “The connection line can be led outside past the instrument grip [thrust] or along it and be contacted outside of the instrument grip.” Lines 19-20 93[0100] lines 1-4 “The connection lines 68 and 70 are configured as flexible, electrically insulated cable lines, which, starting from the distal end 16, extend in the tube 24 as far as the bushing 26.” And [0082] lines 4-6 “It can thereby be ensured that the section of the at least one connection line does not interfere with actuation [unit] of the grip element [movement converter].” This shows that the actuation unit, and at least in part, the movement converter, must be connected to these electrical connection lines. ). Wand teaches this to allow for a flow of high-frequency current to coagulate body tissue ([0035] lines 9-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify endoscopic device containing a shaft by Bacher with the further electrical pole of Wand because such a modification would allow for a flow of high-frequency current to coagulate body tissue. Therefore, claim 13 is obvious over Bacher and Wand.
Regarding claim 14, claim 1 is anticipated over Bacher as indicated above. However, Bacher does not teach a further electrical pole. Regarding the claim limitation on a further electrical pole, Wand teaches characterized in that in a side view, the electrical pole conductor extension surrounds, at least in part, the further electrical pole conductor extension ([0035] lines 3-10 “comprises two electric connection lines electrically connected to the tool …By supplying energy to the tubular shaft, an electric current, in particular, a high-frequency current, can flow between the jaw parts, in order to coagulate body tissue.” This is a design choice and will not affect the function of the claimed invention.). Wand teaches this to allow for a flow of high-frequency current to coagulate body tissue ([0035] lines 9-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify endoscopic device containing a shaft by Bacher with the further electrical pole of Wand because such a modification would allow for a flow of high-frequency current to coagulate body tissue. Therefore, claim 14 is obvious over Bacher and Wand.
Regarding claim 15, claim 1 is anticipated over Bacher as indicated above. However, Bacher does not teach a further electrical pole. Regarding the claim limitation on a further electrical pole, Wand teaches characterized in that the thrust and/or traction piston has at least one further coupling element which is free of an insulating material, at least in part, and which is electrically and/or mechanically connected to the further electrical pole conductor extension ([0007] lines 6-10 “In the known tubular shaft instruments, the at least one electric connection line as well as the at least one coupling element are introduced into the instrument grip in which the electric connection line is contacted by electric contact members.” The further coupling elements is free from an insulating material as it is not taught.). Wand teaches this to allow for a flow of high-frequency current to coagulate body tissue ([0035] lines 9-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify endoscopic device containing a shaft by Bacher with the further electrical pole of Wand because such a modification would allow for a flow of high-frequency current to coagulate body tissue. Therefore, claim 15 is obvious over Bacher and Wand.
Regarding claim 16, claim 1 is anticipated over Bacher as indicated above. However, Bacher does not teach a further electrical pole. Regarding the claim limitation on a further electrical pole, Wand teaches characterized in that the further coupling element is arranged on a side of the thrust and/or traction piston opposing the coupling element ([0007] lines 6-10 “In the known tubular shaft instruments, the at least one electric connection line as well as the at least one coupling element are introduced into the instrument grip in which the electric connection line is contacted by electric contact members.” “The coupling element” will be treated as one coupling element as recited in claim 16 as “the further coupling element”.). Wand teaches this to allow for a flow of high-frequency current to coagulate body tissue ([0035] lines 9-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify endoscopic device containing a shaft by Bacher with the further electrical pole of Wand because such a modification would allow for a flow of high-frequency current to coagulate body tissue. Therefore, claim 16 is obvious over Bacher and Wand.
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bacher et al. (US 20130053835)(Hereinafter Bacher) in view of Artale et al. (US 20150209103)(Hereafter Artale).
Regarding claim 21, Bacher teaches characterized in that the end effector has an end effector head which is embodied, at least in part, from an insulating material and within which the movement converter is arranged, at least to a large extent (0096] “which electrically insulates the transmission rod 40 with respect to the shaft tube 301, the collar component [part of the movement converter] 63,”). However, Bacher does not teach the end effector embodied from insulating material. Artale, in the same field of endeavor, teaches an endoscopic device with an end effector jaw that is electrically insulate in order to dissect the tissue using the electrode at the tip ([0024] lines 19-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify endoscopic device containing a shaft that is insulated by part the movement converter by Bacher with an end effector that is insulated of Artale because such a modification would allow to dissect the tissue using the electrode at the tip. Therefore, claim 22 is obvious over Bacher and Artale.
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bacher et al. (US 20130053835)(Hereinafter Bacher) in view of Buisse et al. (JP 4394880)(Hereafter Buisse).
Regarding claim 22, claim 1 is anticipated over Bacher as indicated above. However, Bacher does not teach a CTI value. Regarding the claim limitation on an insulation material, Buisse teaches the CTI value of 300-600 volts to reduce the incidence of flashover (Pg. 3 lines 42-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify endoscopic device containing a shaft by Bacher with an insulation material with a CTI value of Buisse because such a modification would allow to reduce the incidence of flashover. Therefore, claim 22 is obvious over Bacher and Buisse.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Application 16/933500
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/933500 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of application 16/933500 is directed to an endoscopic device that is narrower in scope than that of the instant claim 1.  Therefore, reference claim 13 anticipates the instant claim 1.  Comparison of the claims is provided below, showing corresponding limitations in the conflicting claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims of 16/933500
Claim 1 of 16/933555
1. Endoscopic device with a shaft which has at least one segment which can be deflected in at least one plane, 

with an end effector which is arranged at one end segment of the shaft and which comprises at least one tool piece,

with an actuating unit which is designed for actuating the end effector and at least part of which extends through the shaft 

and which is embodied flexible, at least in segments, characterized in that the actuating unit has at least one electrical pole conductor for providing at least one electrical potential for the tool piece.


13.  Endoscopic device according claim 1, characterized by 
at least one movement converter which mechanically couples the end effector and the actuating unit to one another and 

electrically connects at least one electrical pole conductor to the tool piece.
1.  Endoscopic device with a shaft, 


with an end effector which is arranged at one end segment of the shaft and which comprises at least one tool piece, 

with one actuating unit which is designed for actuating the end effector and at least part of which extends through the shaft 

and which has at least one electrical pole conductor for providing at least one electrical potential, and 

with at least one movement converter which couples the end effector and the actuating unit to one another, at least mechanically, 

characterized in that the movement converter is embodied electrically conductive in part and 
electrically connects at least the one electrical pole conductor to the tool piece.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Ferber et al. (US 20180085040) and Manzo et al. (US 20080046122)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSSA M HADDAD whose telephone number is (571)272-6341. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOUSSA HADDAD/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792